Actions to recover damages for negligence — one brought by a young boy, the person injured, and the other by his stepfather to recover for medical expenses and hospital bills; the actions were tried together. The infant recovered damages of $700, and the other plaintiff a verdict for $2,040.05. These verdicts conclusively indicated that the defendant was negligent and the infant plaintiff free from contributory negligence. The injuries that the boy received were very serious, and the trial justice set the verdict aside and ordered a new trial in his case, but denied the motion to set aside the verdict for the stepfather. There is nothing inconsistent in these verdicts except in the amount of damages awarded plaintiff Petry. (Rosen v. Cathcart, 245 App. Div. 736.) On appeal in the Petry case, order unanimously affirmed, with costs. On appeal in the Ten Eyck case, judgment and order unanimously affirmed, with costs. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ.